AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                 Western District
                                 __________        of Pennsylvania
                                              District  of __________
                                                 )
           UNITED STATES OF AMERICA              ) JUDGMENT IN A CRIMINAL CASE
                      v.                         ) (For Revocation of Probation or Supervised Release)
                                                 )
                                                 )
               JEFFREY MCGURK
                                                 ) Case No. 2:17-cr-230-NBF-1 & 2:17-cr-266-NBF-1
                                                 ) USM No. 49286-066
                                                 )
                                                 ) William H. Difenderfer
                                                                                            Defendant’s Attorney
THE DEFENDANT:
G admitted guilt to violation of condition(s)                                       of the term of supervision.
G was found in violation of condition(s) count(s)                              after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                           Violation Ended
1                             Defendant shallnot commit another federal state or local crime               02/10/2020

2                               Defendant shall not leave the judicial district without                    02/06/2020
                                permission of the court or probation officer
3                               Defendant is prohibited from incurring any new credit                      02/10/2020

       The defendant is sentenced as provided in pages 2 through        2      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
✔ The defendant has not violated condition(s)
G                                                        1-3            and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 6490                                             02/12/2021
                                                                                       Date of Imposition of Judgment
Defendant’s Year of Birth:          1972
                                                                                          s/Nora Barry Fischer
City and State of Defendant’s Residence:                                                      Signature of Judge
N/A
                                                                            Nora Barry Fischer, Senior U.S. District Judge
                                                                                            Name and Title of Judge


                                                                                                02/12/2021
                                                                                                        Date
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1A

                                                                                            Judgment—Page   2    of    2
DEFENDANT: JEFFREY MCGURK
CASE NUMBER: 2:17-cr-230-NBF-1 & 2:17-cr-266-NBF-1

                                                  ADDITIONAL VIOLATIONS

                                                                                                                Violation
Violation Number               Nature of Violation                                                              Concluded
                               charges or opening additional lines of credit without the approval of the

                               probation officer, unless the defendant is in compliance with a payment

                               schedule for any restitution obligation.
